Citation Nr: 1101692	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 
1970.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In a claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, that a 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995).  The U.S. Court of Appeals for Veterans Claims 
(Court) stressed that VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what effect 
the appellant's service-connected disability has on his ability 
to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  Such opinion must be 
based upon consideration of the Veteran's current medical 
condition as well as his documented history and assertions, to 
include employment history and education, and medical evidence 
associated with the record.  38 U.S.C.A. § 5103A.

In this case, the Veteran's only service-connected disability is 
posttraumatic stress disorder (PTSD), rated as 70 percent 
disabling.  He was afforded a VA examination in January 2007, and 
the examiner indicated at that time that the Veteran's PTSD did 
not result in total occupational impairment.  However, the 
Veteran's representative has requested a new examination, as the 
Veteran's PTSD has worsened since the prior examination 
approximately 4 years ago.

VA's "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the current 
level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
As such, the TDIU claim on appeal must be remanded for a 
complete, pertinent VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to ascertain the impact of his 
service-connected PTSD on his 
unemployability.  The claims folder should be 
reviewed and that review should be indicated 
in the examination report.  

The examiner should opine as to whether it is 
at least as likely as not (50 percent or more 
probability) that the Veteran's service-
connected PTSD, without consideration of any 
nonservice-connected disabilities or age, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should note that consideration may 
be given to the Veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, but 
not to his age or to the impairment caused by 
nonservice-connected disabilities.  The 
question is whether the Veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
Veteran can find employment.

A complete rationale for any opinion 
expressed should be provided.  If an opinion 
cannot be expressed without resort to 
speculation, discuss why such is the case.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

3.  After the requested development has been 
completed, the AMC/RO should adjudicate the 
merits of the Veteran's claim for a TDIU 
based on all the evidence of record, 
including any additional information obtained 
as a result of this remand.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take 
no action unless otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


